Citation Nr: 1215609	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Did a valid common-law marriage exist between the deceased Veteran and the appellant for the purpose of VA benefits?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.  His decorations included the Parachute Badge and Combat Infantryman Badge.  Service documentation shows that he was born in 1931.  He died in 2007.  The appellant alleges that she is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2009, a hearing was held at the RO before the undersigned Acting Veterans Law Judge, who is the acting Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In October 2009, the Board denied the appellant's claim.  She appealed to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in May 2011, the Court vacated the Board's October 2009 decision and remanded the matter for consideration in accordance with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its decision, the Court stated that:
Before applying for benefits, a veteran's spouse must submit proof of her marital status.  38 C.F.R. § 3.205(a) (2010).  If the applicant is claiming entitlement as the spouse of a deceased veteran, She must "come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction" in order to attain the status of a claimant.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Only a claimant is entitled to the [VA] Secretary's assistance in the development of the facts pertinent to the claim, even if VA has "gratuitously treated [the applicant] as if she held the status of claimant" because it "need not have accorded her the benefits and protections of title 38[,] as she never legitimately attained the status of a claimant."  Id.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

The Court went on to note that the appellant had not yet come forward with preponderating evidence of a valid marriage and had not yet attained the status of claimant.  Therefore, the case was remanded to afford her the opportunity to establish the validity of the claimed marriage and her status as surviving spouse.  

The appellant contends, in part, that her appointment as the personal representative of the Veteran's estate is evidence of their marriage.  In fact, attorneys at law are often appointed as personal representatives.  While such a position reflects trust, it does not reflect marriage.  What the appointment does do is give the appellant access to all of the Veteran's personal affairs and related documents.  Particularly, his last will and testament might list her and indicate that she is being given property consistent with a spouse's share; or the deed to the Veteran's home may list her as a joint owner.  Any documents indicating that she had a share in the home would be relevant.  These might include utility bills in both names.  They could also include household repairs billed to or paid by the appellant.  

One of the problems is that the evidence does not reflect the appellant's involvement in the Veteran's final hospitalization.  The records show the Veteran's son was listed as primary contact with a cousin as secondary contact.  The notes show that the doctors spoke to his daughter and that another woman provided information for his death certificate.  A living will (also known as an advance directive) usually lists persons close to a patient who can make decisions when he cannot.  Such a document would be relevant.   

The appellant reported that she retired in 1998 and moved in with the Veteran.  Tax records may show that they were living at the same address.  Living together from 1998 until the Veteran's death could be evidence of their relationship.  

There are important benefits which flow to the spouse of a career civil servant.  The appellant reports that she retired from a state civil service position.  Any evidence that she listed the Veteran as her partner for the purpose of medical, survivor, or other benefits would be evidence of her status.  

Any other evidence of shared duties and responsibilities, such as shared bank accounts would be relevant.  

The Board emphasizes that the appellant has her documentation and, as personal representative, has access to all of the Veteran's documentation.  Thus failure to produce documentation which should exist must be deemed as withholding evidence that would be against her claim.  

The Court decision listed the state criteria for a valid common law marriage as including public recognition of the existence of the marriage.  This remand affords the appellant an opportunity to submit additional statements from witnesses, such as neighbors or social acquaintances, verifying public recognition of the marriage.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the VA Medical Center to provide a copy of the Veteran's living will (or advance directive), or specify if they do not have such document.  

2.  The AOJ should ask the appellant for copies of the Veteran's will, his living will (or advance directive), the deed to his house; his and her tax filings from 1998 to 2006, any documentation from the appellant's employer listing the Veteran as a beneficiary for any purpose, and any other documentation indicating the appellant shared household expenses.  

3.  The AOJ should ask the appellant for additional statements from witnesses, such as neighbors or social acquaintances, verifying public recognition of the marriage.  

4.  Thereafter, the RO should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


